        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 1 of 33




               IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                         ATLANTA DIVISION

NAMELY, INC.,                  )
                               )
     Plaintiff,                )
                               )
v.                             )                    CIVIL ACTION FILE NO.
                               )                    ________________________
PEOPLE CENTER, INC. d/b/a      )
RIPPLING; RIPPLING PEO 1, INC; )
RIPPLING PEO 2, INC.; RIPPLING )
PEO 3, INC; JESER QUINONES;    )
DOUGLAS CHIKI; MISCHELLE       )
PARK; SAMUEL ROTHMAN; KYLEE )
REEVES; THEORDORE WERNER;      )
SHIVANI DESAI; MADISON         )
ROBERTSON; and BRITTANY        )
JACOBS,                        )
                               )
     Defendants.               )

                                   COMPLAINT

      COMES NOW, Namely, Inc. (“Namely”), the Plaintiff herein and files this

Complaint against Defendants.1 Namely shows this Honorable Court as follows:

                                INTRODUCTION

      For more than one year and continuing to the present, Defendant People

Center, Inc. d/b/a Rippling (“Rippling”) and its Georgia subsidiaries (Defendant


1
  Throughout this pleading, the term “Defendants” shall be used to refer to all of the
named Defendants collectively.
                                          1
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 2 of 33




Rippling PEO 1, Inc., Defendant Rippling PEO 2, Inc. and Defendant Rippling PEO

3, Inc.) (collectively referred to herein as “the Rippling Defendants”) have engaged

in a malicious and relentless campaign to induce at least 14 Namely employees to

breach their covenants not to compete by accepting employment with the Rippling

Defendants, including at least one such employee within the past three weeks.

Namely brings this action for breach of contract and tortious interference with

contractual relations to seek redress for Defendants’ unlawful conduct.

                                 THE PARTIES

                                         1.

      Namely is incorporated under the laws of the state of Delaware with its

principal place of business in New York. Namely is authorized to do business in

Georgia.

                                         2.

      Rippling is incorporated under the laws of the state of Delaware with its

principal place of business in California.    Rippling may be served with process

through its registered agent, Corporation Service Company and an authorized

employee thereof, located at 2710 Gateway Oaks Drive, Suite 150N, Sacramento,

CA 95833.




                                         2
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 3 of 33




                                        3.

      Defendant Rippling PEO 1, Inc. is incorporated under the laws of the state of

Florida with its principal place of business in California. Defendant Rippling PEO,

1, Inc. does business in Georgia and may be served through its registered agent,

Corporation Service Company, at 2 Sun Court, Suite 400, Peachtree Corners,

Georgia 30092. Upon information and belief, Defendant Rippling PEO 1, Inc. is a

wholly-owned subsidiary of Rippling.

                                        4.

      Defendant Rippling PEO 2, Inc. is incorporated under the laws of the state of

Florida with its principal place of business in California. Defendant Rippling PEO,

2, Inc. does business in Georgia and may be served through its registered agent,

Corporation Service Company, at 2 Sun Court, Suite 400, Peachtree Corners,

Georgia 30092. Upon information and belief, Defendant Rippling PEO 2, Inc. is a

wholly-owned subsidiary of Rippling.

                                        5.

      Defendant Rippling PEO 3, Inc. is incorporated under the laws of the state of

Florida with its principal place of business in California. Defendant Rippling PEO,

3, Inc. does business in Georgia and may be served through its registered agent,

Corporation Service Company, at 2 Sun Court, Suite 400, Peachtree Corners,

                                        3
         Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 4 of 33




Georgia 30092. Upon information and belief, Defendant Rippling PEO 3, Inc. is a

wholly-owned subsidiary of Rippling. Defendants Rippling PEO 1, Inc., Rippling

PEO 2, Inc. and Rippling PEO 3, Inc. are collectively referred to herein as “the

Rippling Subsidiaries.” Rippling and the Rippling Subsidiaries are collectively

referred to herein as “the Rippling Defendants.”

                                        6.

      Defendant Jeser Quinones (“Defendant Quinones”) is a citizen of Georgia and

may be served at his residence at 3423 Piedmont Road, NE, Atlanta, Georgia 30305.

                                        7.

      Defendant Douglas Chiki (“Defendant Chiki”) is a citizen of Georgia and may

be served at his residence at 624 Cityscape Plaza, NE, Atlanta, Georgia 30308.

                                        8.

      Defendant Mischelle Park (“Defendant Park”) is a citizen of Georgia and may

be served at her residence at 3131 North Druid Hills Road, Apt. 2301, Decatur,

Georgia 30033.

                                        9.

      Defendant Samuel Rothman (“Defendant Rothman”) is a citizen of Georgia

and may be served at his residence at 1059 Merrivale Chase, Roswell, Georgia

30075.

                                         4
         Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 5 of 33




                                        10.

      Defendant Kylee Reeves (“Defendant Reeves”) is a citizen of Georgia and

may be served at her residence at 807 Commerce Trail, Canton, Georgia 30114.

                                        11.

      Defendant Theodore Werner (“Defendant Werner”) is a citizen of Georgia

and may be served at his residence at 3415 Chesatee Road, Gainesville, Georgia

30506.

                                        12.

      Defendant Shivani Desai (“Defendant Desai”) is a citizen of Georgia and may

be served at his residence at 434 Pearl Street, Locust Grove, Georgia 30248.

                                        13.

      Defendant Madison Robertson (“Defendant Robertson”) is a citizen of

Georgia and may be served at his residence at 1888 Hollywood Road, NW, Apt.

3103, Atlanta, Georgia 30318.

                                        14.

      Defendant Brittney Jacobs (“Defendant Jacobs”) is a citizen of Georgia and

may be served at her residence at 5485 Fox Valley Lane, Stone Mountain, Georgia

30088.




                                         5
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 6 of 33




                                         15.

      Defendants Quinones, Chiki, Park, Rothman, Reeves, Werner, Desai,

Robertson and Jacobs are collectively referred to herein as “the Individual

Defendants.”

                                 JURISDICTION

                                         16.

      There is complete diversity of citizenship between Namely, who is a citizen

of New York, and Defendants, who are citizens of Georgia or California, to support

federal court jurisdiction.

                                         17.

      The amount in controversy exceeds $75,000.

                                         18.

      This Court has subject matter jurisdiction over this matter pursuant to 28

U.S.C. § 1332.

                                         19.

      Venue is proper in the Atlanta Division of the Northern District of Georgia

because a substantial part of the events giving rise to Namely’s claim occurred within

the Atlanta Division of the Northern District of Georgia.   28. U.S.C. § 1391(b)(2).

Alternatively, venue is proper in the Atlanta Division of the Northern District of

                                          6
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 7 of 33




Georgia because many of the Defendants are subject to the Court’s personal

jurisdiction with respect to this action in the Atlanta Division of the Northern District

of Georgia.

                                        FACTS

      A.      Nature of Namely’s Business

                                          20.

      Namely is a human resources software company that has been operating since

2012. Namely is in the business of providing human resources software and services

to small and mid-size employers. Among the services provided by Namely are

payroll administration, employee benefits administration, employee and talent

management, insurance brokerage, employee onboarding, recruiting and a myriad

of other related services. Namely provides these services via a software platform

and data management systems it has developed, as well as consultation services

certain employees provide to Namely clients.

                                          21.

      Namely currently has one physical office located in New York, New York.

Namely previously maintained an office in Atlanta, Georgia, located at 2002 Summit

Boulevard, Suite 1500, the sublease for which terminated on December 31, 2020 .

Namely currently has approximately 278 employees.                Currently, there are

                                           7
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 8 of 33




approximately 75 Namely employees working in Georgia, primarily in the Atlanta

area. Namely provides human resources services to numerous small- and mid-size

employers in Georgia.

      B.     Job Duties of Individual Defendants While Employed With Namely
             And Other Former Namely Employees

                                        22.

      Defendant Robertson was a Client Response Team Lead with Namely and

regularly supervised the work of approximately eight to ten employees. Defendant

Robertson had particular weight given to his suggestions and recommendations as

to the hiring, firing, advancement, promotion, or other changes of status of other

employees. In this position, Defendant Robertson also was designated as the main

point of contact for approximately 100 Namely clients regarding any strategic

conversations, including but not limited to how clients can best utilize Namely’s

software and services, or escalated issues, such as enrollment of client employees in

benefit plans. The Namely clients for which Defendant Robertson was designated

as the main point of contact generated approximately $6.7 million in annual

recurring revenue (“ARR”).

                                        23.

      Defendant Desai was an Operations Team Lead with Namely and regularly

supervised the work of approximately eight to ten employees.       Defendant Desai
                                         8
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 9 of 33




had particular weight given to her suggestions and recommendations as to the hiring,

firing, advancement, promotion, or other changes of status of other employees.

Defendant Desai had duties and responsibilities substantially similar to Defendant

Robertson’s duties and was a key client contact for approximately 400 Namely

clients that generated approximately $5 million in ARR.

                                         24.

      Defendant Rothman was a Service Manager with Namely.                 Defendant

Rothman regularly supervised approximately eight to ten employees and had the

authority to hire or hire employees, or had particular weight given to his suggestions

and recommendations as to the hiring, firing, advancement, promotion, or other

changes of status of other employees. Defendant Rothman was a key client contact

for approximately 400 Namely clients that generated $5 million in ARR, Defendant

Rothman also played a role in negotiating renewal of contracts with clients and was

compensated for client retention.

                                         25.

         Defendant Quinones was Vice President, Client Services with Namely. In

this position, Defendant Quinones led Namely’s Client Services function,

developing and executing Namely’s strategy for supporting clients and maintaining




                                          9
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 10 of 33




primary responsibility for hiring, firing and talent development within the

organization.

                                        26.

      Defendant Jacobs was a Managed Payroll Consultant with Namely. In this

position, Defendant Jacobs interfaced directly with Namely clients to assist with

processing of those clients’ payrolls. In this position, Defendant Jacobs processed

payroll for at least 25 large Namely clients that did not process their own payroll.

Defendant Jacobs was the primary point of contact regarding payroll matters for

these Namely clients, which generated approximately $2.1 million in ARR for

Namely.

                                        27.

      Defendants Chiki, Park, Reeves and Werner were employed with Namely as

Client Implementation Consultants.      In this position, these Defendants were

responsible for implementing new clients into the human resources platform and

services provided by Namely. In performing this role, each of these Defendants

would lead client implementation projects, identifying the specific needs of each

client and using their specialized knowledge to configure the client’s needs to the

Namely platform accordingly so that the client could then utilize Namely’s platform.

Each of these Defendants would then transition the client to Namely’s service team.

                                        10
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 11 of 33




If a client is not successfully and timely implemented into the Namely platform,

Namely cannot charge the client subscription fees and the client typically cancels its

contract with Namely.

                                         28.

      Anastasia Falony (“Falony”), Kendra Burke (“Burke”), Nicole Dye (“Dye”)

and Tedros Woldagabriel (“Woldabagriel”) are also former Namely employees who

were Client Implementation Consultants for Namely and had the same job duties as

those set forth in the preceding paragraph.

                                         29.

      Sara Baig (“Baig”) was a Benefits Implementation Team Lead with Namely.

In this position, Baig regularly supervised the work of approximately five

employees. Baig had particular weight given to her suggestions and

recommendations as to the hiring, firing, advancement, promotion or other changes

of status of the employees. Baig had extensive contact with numerous Namely

clients and played a critical role in ensuring that new Namely clients were properly

integrated into Namely’s platform with respect to benefits administration. If a client

is not successfully and timely implemented into the Namely benefits administration

platform, Namely cannot charge the client subscription fees for those services and

the client typically cancels its contract with Namely.

                                         11
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 12 of 33




                                       30.

      Falony, Burke, Dye, Woldagabriel and Baig are collectively referred to herein

as “Other Former Namely Employees.”

      C.       Namely’s Restrictive Covenants With Individual Defendants And
               The Other Former Namely Employees

                                       31.

      Each of the Individual Defendants signed a Namely Employee Proprietary

Information and Inventions Agreement (“the Agreement”). True and correct copies

of the Agreement signed by each of the individual Defendants are attached hereto as

Exhibit “A.”

                                       32.

      The Other Former Namely Employees also signed the Agreement. True and

correct copies of the Agreement signed by the Other Former Namely Employees are

attached hereto as Exhibit “B.”

                                       33.

      The Agreement signed by each of the Individual Defendants and the Other

Former Namely Employees provides, in relevant part, as follows:

      Covenants Regarding Competition. At all times during the term of
      Employee’s employment with the Company and for a period of one (1)
      year immediately following the date on which Employee ceases
      rendering services in any capacity to the Company for any reason (the
      “Non-Compete Period”), Employee shall not – directly or indirectly,
                                        12
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 13 of 33




       and whether as a stockholder, venture, partner, member, proprietor,
       principal, employee, agent, consultant or otherwise – own a
       Competitive Entity in the Restricted Area, or engage in or be employed
       or retained by a Competitive Entity in the Restricted Area in any
       position or role that would involve services, or the supervision of
       services, that are similar in function or purpose to those Employee
       performed on behalf of the Company.

                                         34.

       The Agreement defines a “Competitive Entity” as “any individual person or

entity which, directly or indirectly, conducts a business enterprise, activity or lines

of business which competes with any enterprise, activity or line of business in which

the Company or its affiliates engage or any services provided by the Company or its

affiliates[.]”

                                         35.

       The Agreement defines “Restricted Area” as “the states in which Employee

provided any services on behalf of the Company, or as to which Employee had

access to Confidential Information regarding the Company’s business during the last

two years of Employee’s employment with the Company, or such shorter time as

Employee has been employed.”




                                          13
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 14 of 33




       D.        Nature of Rippling’s Business

                                          36.

       Rippling is a human resources software and services company that has been

operating since at least 2016.        The Rippling Subsidiaries are professional

employment organizations that have been operating since at least 2019.        Upon

information and belief, Rippling currently has approximately 500 employees.

                                          37.

       The Rippling Defendants are in the business of providing human resources

software and services to small and mid-size employers.       Among the services

provided by the Rippling Defendants are payroll administration, employee benefits

administration, employee and talent management, compliance, employee

onboarding, recruiting and a myriad of other human resources related services. The

Rippling Defendants provide these services via software platforms and data

management systems, as well as consultation services certain employees provide to

their clients.

                                          38.

       The Rippling Defendants are direct competitors of Namely.    The Rippling

Defendants provide human resources services to numerous small and mid-size

employers in Georgia.

                                          14
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 15 of 33




      E.    The Rippling Defendants Initiate Campaign To Induce Individual
            Defendants And Other Former Namely Employees To Breach
            Their Agreements With Namely And Accept Employment With
            Rippling Defendants

                                       39.

      Beginning in May 2020 and continuing to the present, the Rippling

Defendants have embarked on a campaign to induce the Individual Defendants and

the Other Former Namely Employees to breach their Agreement with Namely and

to accept employment with the Rippling Defendants.

                                       40.

      Defendant Chiki signed the Agreement on April 27, 2018. Defendant Chiki

resigned from his employment with Namely, effective August 14, 2020 to accept

employment with the Rippling Defendants in the Atlanta, Georgia metropolitan area.

Since that time, as an employee of the Rippling Defendants, Defendant Chiki has

been performing services that are similar in function or purpose to the services he

performed for Namely.

                                       41.

      Defendant Park signed the Agreement on June 7, 2018. Defendant Park

resigned from her employment with Namely, effective November 6, 2020 to accept

employment with the Rippling Defendants in the Atlanta, Georgia metropolitan area.

Since that time, as an employee of the Rippling Defendants, Defendant Park has
                                        15
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 16 of 33




been performing services that are similar in function or purpose to the services she

performed for Namely.

                                        42.

      Baig signed the Agreement on September 28, 2017. Baig resigned from her

employment, effective November 13, 2020, to accept employment with the Rippling

Defendants. Since that time, as an employee of the Rippling Defendants, Baig has

been performing services or supervising the provision of services that are similar in

function or purpose to the services she performed for Namely.

                                        43.

      Defendant Rothman signed the Agreement on September 8, 2017. Defendant

Rothman resigned from his employment with Namely, effective February 26, 2021

to accept employment with the Rippling Defendants in the Atlanta, Georgia

metropolitan area. Since that time, as an employee of the Rippling Defendants,

Defendant Rothman has been performing services or supervising the provision of

services that are similar in function or purpose to the services he performed for

Namely.

                                        44.

      Defendant Reeves signed the Agreement on March 26, 2019. Defendant

Reeves resigned from her employment with Namely, effective March 22, 2021 to

                                         16
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 17 of 33




accept employment with the Rippling Defendants in the Atlanta, Georgia

metropolitan area. Since that time, as an employee of the Rippling Defendants,

Defendant Reeves has been performing services that are similar in function or

purpose to the services she performed for Namely.

                                       45.

      Defendant Werner signed the Agreement on March 16, 2020. Defendant

Werner resigned from his employment with Namely, effective April 7, 2021 to

accept employment with the Rippling Defendants in the Atlanta, Georgia

metropolitan area. Since that time, as an employee of the Rippling Defendants,

Defendant Werner has been performing services that are similar in function or

purpose to the services he performed for Namely.

                                       46.

      Woldagabriel signed the Agreement on April 30, 2018.          Woldagabriel

resigned from his employment with Namely, effective April 16, 2021 to accept

employment with the Rippling Defendants in the Atlanta, Georgia metropolitan area.

Since that time, as an employee of the Rippling Defendants, Woldagabriel has been

performing services that are similar in function or purpose to the services he

performed for Namely.




                                       17
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 18 of 33




      F.    The Rippling Defendants Disregard Namely’s Repeated Warnings
            To Cease And Desist Their Unlawful Conduct And Continue Their
            Campaign To Induce Individual Defendants To Breach Their
            Agreements With Namely And Accept Employment With The
            Rippling Defendants

                                       47.

      On February 26, 2021, Namely, through its general counsel, sent

correspondence to Rippling’s general counsel concerning Rippling’s hiring of

Defendant Rothman. Namely’s 2/26/21 correspondence enclosed a copy of the

Agreement as it pertains to Defendant Rothman. A true and correct copy of this

2/26/21 correspondence is attached hereto as Exhibit “C.”

                                       48.

       Namely’s 2/26/21 correspondence to Rippling’s general counsel warned

Rippling not to hire any of Mr. Rothman’s co-workers or any Namely employees

involved in its client services function. Namely’s 2/26/21 correspondence also

warned that, if Rippling induced any former Namely employees to take any actions

that violate their Agreement, Namely would take prompt and appropriate legal

action, including but not limited to pursuing all remedies available for Rippling’s

tortious interference with Namely’s contractual relations.      Namely’s 2/26/21

correspondence also reserved Namely’s right to enforce Mr. Rothman’s non-

compete obligations.

                                        18
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 19 of 33




                                         49.

      Because Rippling did not respond to Namely’s 2/26/21 correspondence,

Namely, through its general counsel, followed up with an email to Rippling’s general

counsel on April 13, 2021. A true and correct copy of this 4/13/21 email is attached

hereto as Exhibit “D.”

                                         50.

      In this 4/13/21 email, Namely’s general counsel noted that Rippling had hired

three more Namely employees (Woldagabriel and Defendants Reeves and Werner)

since his 2/26/21 correspondence. Namely’s general counsel warned Rippling in his

4/13/21 email that Namely was strongly considering taking legal action and made it

clear that Namely intended to enforce its rights.

                                         51.

      On April 16, 2021, Namely’s outside counsel also wrote a letter to Rippling’s

outside counsel warning Rippling to cease and desist its unlawful conduct. A true

and copy of this 4/16/21 correspondence is attached hereto as Exhibit “E.”

                                         52.

      On April 22, 2021, Rippling’s general counsel sent a response letter to

Namely’s general counsel and outside counsel asserting that the restrictive covenants

contained in the Agreement, including the non-compete provisions, were invalid and

                                         19
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 20 of 33




unenforceable, and that Rippling would continue to recruit Namely employees. A

true and correct copy of Rippling’s 4/22/21 correspondence to Namely is attached

hereto as Exhibit “F.”

                                        53.

      Consistent with Rippling’s stated intentions as set forth in its 4/22/21

correspondence, the Rippling Defendants’ unlawful conduct in inducing Namely

employees to breach their Agreement and accept employment with the Rippling

Defendants has continued unabated.

                                        54.

      Defendant Desai signed the Agreement on July 25, 2018. Defendant Desai

resigned from his employment with Namely, effective May 5, 2021 to accept

employment with the Rippling Defendants in the Atlanta, Georgia metropolitan area.

Since that time, as an employee of the Rippling Defendants, Defendant Desai has

been performing services or supervising the provision of services that are similar in

function or purpose to the services he performed for Namely.

                                        55.

      Defendant Robertson signed the Agreement on April 27, 2018. Defendant

Robertson resigned from his employment with Namely, effective May 5, 2021 to

accept employment with the Rippling Defendants in the Atlanta, Georgia

                                         20
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 21 of 33




metropolitan area. Since that time, as an employee of the Rippling Defendants,

Defendant Robertson has been performing services or supervising the provision of

services that are similar in function or purpose to the services she performed for

Namely.

                                       56.

      In June 2021, Rippling made an offer to another Namely employee working

out of Namely’s New York office, which offer was subsequently declined by that

employee.

                                       57.

      Defendant Jacobs signed the Agreement on February 4, 2020. Defendant

Jacobs resigned from her employment with Namely, effective June 25, 2021, to

accept employment with the Rippling Defendants in the Atlanta, Georgia

metropolitan area. The Rippling Defendants specifically offered Defendant Jacobs

a $5,000 bonus to resign from Namely with no notice, which she did. Since that

time, as an employee of the Rippling Defendants, Defendant Reeves has been

performing services that are similar in function or purpose to the services she

performed for Namely.




                                       21
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 22 of 33




      G.    Rippling Defendants Induce Additional Former Namely
            Employees To Breach The Agreement And Accept Employment
            With Rippling Defendants

                                        58.

      Falony signed the Agreement on April 3, 2019. Falony was terminated from

her employment with Namely, effective May 1, 2020. Less than one year after her

employment with Namely was terminated, Falony accepted employment with the

Rippling Defendants in the Atlanta, Georgia metropolitan area. Since that time, as

an employee for the Rippling Defendants, Falony has been performing services that

are similar in function or purpose to the services she performed for Namely.

                                        59.

      Burke signed the Agreement on August 20, 2018. Burke was terminated

from her employment with Namely, effective May 1, 2020. Less than one year after

her employment with Namely was terminated, Burke accepted employment with the

Rippling Defendants in the Atlanta, Georgia metropolitan area. Since that time, as

an employee for the Rippling Defendants, Burke has been performing services that

are similar in function or purpose to the services she performed for Namely.

                                        60.

      Dye signed the Agreement on July 9, 2018. Dye was terminated from her

employment with Namely, effective May 1, 2020. Less than one year after her

                                        22
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 23 of 33




employment with Namely was terminated, Dye accepted employment with the

Rippling Defendants in the Atlanta, Georgia metropolitan area. Since that time, as

an employee of the Rippling Defendants, Dye has been performing services that are

similar in function or purpose to the services she performed for Namely.

                                        61.

      Defendant Quinones signed the Agreement on October 19, 2017. Defendant

Quinones was terminated from his employment with Namely, effective May 8, 2020.

Less than one year after his employment with Namely was terminated, Defendant

Quinones accepted employment with the Rippling Defendants in the Atlanta,

Georgia metropolitan area.     Since that time, as an employee of the Rippling

Defendants, Defendant Quinones has been performing services or supervising the

provision of services that are similar in function or purpose to the services he

performed for Namely.

                             CAUSES OF ACTION

                    COUNT I – BREACH OF CONTRACT

                   (Against all of the Individual Defendants)

                                        62.

      Namely incorporates by reference the allegations set forth in paragraph 1

through 61 of the Complaint as though set forth specifically herein.

                                         23
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 24 of 33




                                          63.

      By signing the Agreement, each of the Individual Defendants agreed that, for

a period of one year after the end of his or her employment with Namely, he or she

would refrain from accepting employment in the Restricted Area with a Competitive

Entity for a position involving services or the supervision of services that are similar

in function or purpose to those he or she performed on behalf of Namely.

                                          64.

      The Covenants Regarding Competition set forth in the Agreement signed by

each of the Individual Defendants are reasonable in time, geographic area and scope

of prohibited competitive activities. The Individual Defendants performed for

Namely the type of services for which non-competition agreements are authorized

pursuant to the Georgia Restrictive Covenants Act. The Covenants Regarding

Competition set forth in the Agreement therefore are valid and enforceable.

                                          65.

      The Rippling Defendants are direct competitors of Namely and thus are a

Competitive Entity as defined by the Agreement signed by the Individual

Defendants.




                                          24
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 25 of 33




                                       66.

      Less than one year after ending their employment with Namely, the Individual

Defendants accepted employment with the Rippling Defendants for positions

involving services or the supervision of services that are similar in function or

purposes to those they performed on behalf of Namely. The Individual Defendants

performed services for Namely in Georgia and are performing services for the

Rippling Defendants in Georgia.

                                       67.

      The conduct of the Individual Defendants set forth above breached the terms

of the Agreement they signed with Namely and in particular the Covenants

Regarding Competition set forth in the Agreement.

                                       68.

      The Individual Defendants’ breaches of the Agreement and the Covenants

Regarding Competition set forth therein have caused substantial financial injury to

Namely. For example, due to the Individual Defendants’ breaches of the Agreement

and the Covenants Regarding Competition set forth therein, Namely has lost more

than 40 clients, which resulted in the loss of more than $2.5 million in ARR for

Namely.




                                        25
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 26 of 33




                  COUNT II – TORTIOUS INTERFERENCE

                    WITH CONTRACTUAL RELATIONS

                       (Against the Rippling Defendants)

                                        69.

      Namely incorporates by reference the allegations set forth in paragraph 1

through 68 of the Complaint as though set forth specifically herein.

                                        70.

      The Rippling Defendants knew that the Individual Defendants and the Other

Former Namely Employees had restrictive covenants with Namely that prohibited

them from accepting the positions of employment offered by the Rippling

Defendants.    In spite of this knowledge, the Rippling Defendants induced the

Individual Defendants and the Other Former Namely Employees to breach the

Covenants Regarding Competition set forth in the Agreement and employ them in

positions involving services or the supervision of services similar in purpose and

function to the services they performed for Namely.

                                        71.

      By no later than April 13, 2021, the Rippling Defendants were aware that the

Individual Defendants and the Other Former Namely Employees had signed the

Agreement, including the Covenants Regarding Competition set forth therein and

                                         26
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 27 of 33




had received a copy of the Agreement from Namely. Despite this knowledge, the

Rippling Defendants have continued to employ the Individual Defendants and the

Other Former Namely Employees to the present and informed Namely that it would

continue with impunity its campaign of inducing additional Namely employees to

breach their Covenants Regarding Competition set forth in the Agreement by

accepting employment with the Rippling Defendants.

                                       72.

      To this end, after April 13, 2021, the Rippling Defendants induced two

additional Namely employees (Defendants Robertson and Desai) to breach their

Covenants Regarding Competition set forth in the Agreement and accept positions

with the Rippling Defendants involving services or the supervision of services

similar in purpose and function to the services they performed for Namely.

                                       73.

      Furthermore, in June 2021, Rippling unsuccessfully attempted to induce

another Namely employee to breach his Covenants Regarding Competition set forth

in the Agreement by accepting a position with Rippling involving services similar

in purpose and function to the services he performed for Namely.




                                        27
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 28 of 33




                                        74.

      More recently, Rippling induced Defendant Jacobs to breach her Covenants

Regarding Competition set forth in the Agreement, resign from her position at

Namely on June 25, 2021 and accept a position with the Rippling Defendants

involving services similar in purpose and function to the services she performed for

Namely.    Moreover, to make matters worse and further illustrating the Rippling

Defendants’ malicious intent, the Rippling Defendants offered Defendant Jacobs a

$5,000 bonus if she resigned from her employment with Namely immediately

without providing any prior notice to Namely, which Defendant Jacobs did.

                                        75.

      By taking the actions set forth above, the Rippling Defendants have tortiously

interfered with Namely’s contractual relations with the Individual Defendants and

the Other Former Namely Employees.

                                        76.

      Since May 2020 and continuing to the present, the Rippling Defendants have

been carrying out a carefully devised scheme to poach critical Namely employees

and induce them to breach their Covenants Regarding Competition set forth in the

Agreement and accept positions with the Rippling Defendants involving services or




                                        28
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 29 of 33




the supervision of services similar in purpose and function to the services they

performed for Namely.

                                       77.

      The Rippling Defendants took the improper actions set forth above

maliciously, purposely and without privilege for the purpose of benefiting the

Rippling Defendants at the expense of Namely.

                                       78.

      As a result of the Rippling Defendants’ tortious interference with Namely’s

contractual relations with the Individual Defendants and the Other Former Namely

Employees, the Rippling Defendants have caused substantial financial injury to

Namely. For example, due to the Rippling Defendants’ tortious interference with

Namely’s contractual relations with the Individual Defendants and the Other Former

Namely Employees, Namely has lost more than 40 clients, which resulted in the loss

of more than $2.5 million in ARR for Namely.




                                       29
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 30 of 33




                                     COUNT III

                              ATTORNEY’S FEES

                             (Against all Defendants)

                                        79.

      Namely incorporates by reference the allegations set forth in paragraph 1

through 78 of the Complaint as though set forth specifically herein.

                                        80.

      By engaging in the actions set forth above, Defendants have acted in bad faith,

been stubbornly litigious and have caused Namely unnecessary trouble and expense

Accordingly, Namely is entitled to recover all costs of litigation, including

reasonable attorneys’ fees, pursuant to O.C.G.A.§ 13-6-11.

                                   COUNT IV

                             PUNITIVE DAMAGES

                       (Against the Rippling Defendants)

                                        81.

      Namely incorporates by reference the allegations set forth in paragraph 1

through 80 of the Complaint as though set forth specifically herein.




                                         30
        Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 31 of 33




                                        82.

      The Rippling Defendants have acted with a callous disregard and a conscious

indifference to the consequences of their actions and the rights of Namely under the

Covenants Against Competition set forth in the Agreement signed by the Individual

Defendants and the Other Former Namely Employees. The Rippling Defendants

knowingly ignored the Agreement and the Covenants Against Competition set forth

therein and encouraged the Individual Defendants and the Other Former Namely

Employees to breach the Covenants Against Competition set forth in the Agreement.

The Rippling Defendants did so with deliberate intent to inflict injury on Namely.

                                        83.

      The conduct of the Rippling Defendants as set forth above authorize an award

of punitive damages as contemplated by O.C.G.A. § 51-12-5.1 in an amount to be

determined by the enlightened conscious of the jury.

                                 PRAYER FOR RELIEF

      WHEREFORE, Namely respectfully requests the following relief:

      (a)    that Namely be awarded compensatory damages in an amount to be

determined by a jury at trial;




                                        31
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 32 of 33




      (b)   that the Court enter a preliminary and/or permanent injunction

enjoining the Rippling Defendants from hiring Namely employees in Georgia in

violation of the Covenants Against Competition set forth in the Agreement;

      (c)   that Namely be awarded punitive damages from the Rippling

Defendants in an amount to be determined by the enlightened conscience of the jury

to punish and deter the Rippling Defendants from repeating their unlawful conduct;

      (d)   that Namely be awarded its reasonable attorney’s fees and expenses;

and

      (e)   that the Court award any other relief to Namely that the Court deems

necessary and proper.

                            JURY TRIAL DEMAND

      Plaintiff demands a trial by jury on all issues and counts so triable.

      This 12th day of July, 2021.

                                         FREEMAN MATHIS & GARY, LLP

                                         /s/ Kenneth G. Menendez
                                         Kenneth G. Menendez
                                         Georgia Bar No. 502045
                                         kmenendez@fmglaw.com
                                         William H. Buechner, Jr.
                                         Georgia Bar No. 086392
                                         bbuechner@fmglaw.com

                                         Counsel for Plaintiff Namely, Inc.

                                          32
       Case 1:21-cv-02777-CAP Document 1 Filed 07/12/21 Page 33 of 33




100 Galleria Parkway
Suite 1600
Atlanta, Georgia 30339-5948
T: (770) 818-0000
F: (770) 937-9960




                                     33
